Citation Nr: 0711630	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left knee injury. 

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision.  

The issue of an initial rating in excess of 10 percent for 
osteoarthritis of the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for his postoperative residuals of the left knee 
injury.

2.  There is no competent evidence demonstrating that 
postoperative residuals of left knee injury requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5256, 5257, 5261, 5262 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2004 and 
October 2004.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Analysis

The veteran essentially asserts that his postoperative 
residuals of left knee injury warrant a rating in excess of 
the current 30 percent evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

The veteran's left knee disorder has been rated under DC 5257 
for other impairment of the knee.  Under this provision, the 
maximum rating of 30 percent is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  Consequently, a higher disability evaluation 
for the veteran's postoperative residuals of left knee injury 
is not available under such code.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as DC 
5257 is not based on limitation of motion and the veteran has 
not been shown to have limitation of motion as discussed 
below, the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not apply.

The Board has examined all other diagnostic codes pertinent 
to the knee that provide for evaluations in excess of 30 
percent, to include 5256 (ankylosis of the knee) and 5262 
(impairment of the tibia and fibula).  38 C.F.R. § 4.71a, DCs 
5256, 5262.   There is no current evidence of ankylosis of 
the knee or nonunion of the tibia or fibula, with loose 
motion requiring a brace.  Thus, DCs 5256 and 5262 are not 
for application.  DC 5261 (limitation of extension of the 
leg) provides for a 40 percent rating for extension limited 
to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.  However, the 
September 2004 VA examination report noted full extension of 
the leg bilaterally.  Thus, DC 5261 is similarly not 
applicable in this case.  Therefore, a higher rating under 
the rating schedule for the veteran's postoperative residuals 
of left knee injury is not warranted. 

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular scheduler 
standards. The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. §3.321(b)(1) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identity all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R.§ 3.321 (b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not show that the 
veteran has been hospitalized for his disability.  
Additionally, the evidence shows that the veteran works as a 
laborer for Franklin Electric.  While a March 2002 VA 
examination report noted he had not missed any time off over 
the past year, an October 2006 VA memorandum noted that the 
veteran was unable to perform the duties of his job due to 
his unstable knee which dislocated several times a day.  This 
note was signed by a patient services assistant; however, it 
was not indicated whether this was a permanent development or 
whether the veteran left his job or made an accommodation.  
The existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  It contemplates severe disability and the 
current combined evaluation for knee disability is equivalent 
to a below the knee amputation of the leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5165 (2006).  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

ORDER

A rating in excess of 30 percent for postoperative residuals 
of left knee injury is denied. 


REMAND

Review of the record shows that in his VA Form 9 received in 
August 2005, the veteran disagreed with the 10 percent 
initial disability rating for his osteoarthritis of the left 
knee.  The RO has not issued the veteran a statement of the 
case (SOC) that addresses this issue, therefore a remand is 
necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2006), 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC pertaining to 
the issue of entitlement to an initial 
rating in excess of 10 percent for 
osteoarthritis of the left knee.  The 
veteran is hereby notified that, following 
the receipt of the SOC concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should the 
case be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


